IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


THOMAS L. CARR,

              Appellant,

 v.                                                     Case No. 5D16-3959

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 2, 2017

3.850 Appeal from the Circuit Court
for Brevard County,
Jeffrey Mahl, Judge.

Thomas L. Carr, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.

PER CURIAM.

       Thomas L. Carr appeals the trial court’s order summarily denying his rule 3.850

motion for postconviction relief as improperly successive. After considering the unusual

facts and the unique procedural history of this case, we conclude that good cause existed

to allow the successive filing. See Fla. R. Crim. P. 3.850(h)(2). Accordingly, we reverse

the order of the trial court and remand for consideration on the merits.

       REVERSED and REMANDED.


SAWAYA, BERGER, and WALLIS, JJ., concur.